IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,660-03


EX PARTE TAICHIN PREYOR





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 2004-CR-3602 IN THE 290TH DISTRICT COURT

BEXAR COUNTY



Per Curiam.  


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In March 2005, a jury convicted applicant of the offense of capital murder committed
in February 2004.  The jury answered the special issues submitted pursuant to Texas Code
of Criminal Procedure article 37.0711, and the trial court, accordingly, set punishment at
death.  This Court affirmed applicant's conviction and sentence on direct appeal.  Preyor v.
State, No. AP-75,119 (Tex. Crim. App. Jan. 23, 2008)(not designated for publication).  This
Court denied applicant's initial post-conviction application for writ of habeas corpus and
dismissed his first subsequent application.  Ex parte Preyor, Nos. WR-72,660-01 & WR-72,660-02 (Tex. Crim. App. Oct. 28, 2009)(not designated for publication).  Applicant's
instant post-conviction application for writ of habeas corpus was received in this Court on
October 6, 2011.
	Applicant presents seven allegations.  We have reviewed the application and find that
applicant's allegations fail to satisfy the requirements of Article 11.071 § 5.  Accordingly,
we dismiss the application as an abuse of the writ without considering the merits of the
claims.  
	IT IS SO ORDERED THIS THE 9th DAY OF NOVEMBER, 2011.
Do Not Publish